DETAILED ACTION
This action is in response to claims filed 29 June 2017 for application 15/637495 filed 29 June 2017. Currently claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: None of the references, either alone or in combination, fairly disclose or suggest the limitations of the claims. 

Particularly, From claim 1:
receiving a first type of instruction from an input queue via the global register, wherein the first type of instruction can only be performed by the matrix vector unit, and performing the first type of instruction by the matrix vector unit and storing a first result of the first type of instruction in the at least one accumulator register;
without storing the first result or the second result in the global register, passing the second result to the second multifunction unit and after that passing the second result to the third multifunction unit.

The closest prior art, Pechanek (US 20150039855) discloses a neural network pipeline that passes variables while reducing the storage of those variables, however, does not disclose the specific elements of the claims. Sankaranarayanan et al. (US 20160124651) discloses exemplary vector processing structures. Kim et al. (A Fully Pipelined FPGA Architecture of a Factored Restricted Boltzmann Machine Artificial Neural Network) discloses an FPGA-based neural network pipeline wherein weight update results from one stage can be passed to other stages without saving, however, is silent to the specific structures in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NILSSON whose telephone number is (571)272-5246. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571)-272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC NILSSON/           Primary Examiner, Art Unit 2122